DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.17039422, filed on 09/30/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2021,  02/24/2022, 03/30/2022, 04/21/2022, 06/24/2022 haven been considered by the examiner.
Closest Prior Art
US 11156759 B2, US 20210325594 A1, US 10963103 B1, are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 11156759 is an issued patent by the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a lighting arrangement, “wherein a plurality of emission regions arranged in a matrix; and wherein each emission region is assigned a main beam direction; at least part of the emission regions are arranged in such a way that the centers of the respective emission regions are located along a curved surface” in combination with other features of the present claimed invention.
Regarding claims 2-13, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest a method “wherein the optoelectronic element comprises a plurality of emission regions arranged in matrix form; and at least part of the emission regions are arranged in such a way that centers of the emission regions lie on a curved surface;” in combination with other features of the present claimed invention.
Regarding claims 15-16, these claims are allowable for the reasons given for claim 14 and because of their dependency status on claim 14.
Regarding claim 17, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest a light guide arrangement “wherein a first coupling element disposed adjacent to the first light guide and configured to reflect the light of the first color into the elongated first light guide; and a second coupling element disposed adjacent to the second light guide and configured to reflect the light of the second color into the elongated second light guide.” in combination with other features of the present claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879